        Case 20-30982 Document 292 Filed in TXSB on 05/05/20 Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

AMERICAN COMMERCIAL LINE,                 *            CASE NO.: 20-30982
INC. AND COMMERCIAL BARGE
LINE COMPANY
       (DEBTOR)                               *

                                              *         CHAPTER 11


                                     MOTION TO LIFT STAY

       THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF YOU
OBJECT TO THE GRANTING OF RELIEF FROM THE AUTOMATIC STAY, YOU
SHOULD CONTACT THE MOVANT IMMEDIATELY TO TRY TO REACH AN
AGREEMENT. IF YOU CANNOT REACH AN AGREEMENT, YOU MUST FILE A
WRITTEN RESPONSE AND SEND A COPY TO MOVANT NOT LATER THAN MAY
20, 2020, AND YOU MUST ATTEND THE HEARING.

      THE COPY SENT TO THE MOVANT MUST BE DELIVERED BY HAND OR
ELECTRONIC DELIVERY IF IT IS SENT LESS THAN 7 DAYS PRIOR TO THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE HEARING MAY BE
AN EVIDENTIARY HEARING AND THE COURT MAY GRANT OR DENY RELIEF
FROM THE STAY BASED ON THE EVIDENCE PRESENTED AT THIS HEARING. IF
A TIMELY OBJECTION IS FILED, THE COURT WILL CONDUCT A HEARING ON
THIS MOTION ON May 22, 2020 AT 9:00 A.M. AT 515 Rusk, 4th Floor, Courtroom 404,
Houston, TX 77002.

                                                  1.

       Movant, JEREMY BAILEY, through undersigned counsel, respectfully submits this

motion to lift stay in order to allow Movant to proceed with his personal injury claims against

Debtor’s, AMERICAN COMMERICAL BARGE LINE, LLC’s, insurers, guaranty associations,

and any other person and/or entity that may be liable for movant’s damages.

                                                  2.

       On September 13, 2019, Movant filed a Petition for Damages against the Debtor. (see

Petition attached as Exhibit “A”).
        Case 20-30982 Document 292 Filed in TXSB on 05/05/20 Page 2 of 3




                                                3.

       Said Petition for Damages alleges that the Debtor is indebted unto Movant for an offense

or quasi offense occurring on or about January 15, 2019.

                                                4.

       On January 15, 2019, Debtor had one or more insurance policies that provided coverage

for the offenses alleged in the Petition for Damages.

                                                5.

       On February 7, 2020, Debtor filed its Petition for Relief under Chapter 11.

                                                6.

       At this time, Movant agrees not to pursue the Debtor for any amount owed in relation to

this accident, but only wishes to pursue any insurance coverage which may have been provided to

the Debtor and/or coverage provided by any guaranty association and/or from persons and/or

entities, other than Debtor, that may be liable for movant’s damages.

                                                7.

       Pursuant to the provisions of §362 of Title 11 of the United States code, Movant

respectfully requests this Honorable Court lift the stay thus allowing him to proceed against the

Debtor’s insurer(s), guaranty associations, and any other persons and/or entity that may be liable

for movant’s damages.

       WHEREFORE, for the reasons set forth herein and in the memorandum in support

attached hereto and incorporated herein by reference, Movant prays that this Motion to Lift Stay

be granted.
       Case 20-30982 Document 292 Filed in TXSB on 05/05/20 Page 3 of 3




                                            Respectfully Submitted,

                                            /s/ Brian C. Colomb
                                             ______________________________________
                                             BRIAN C. COLOMB (Bar No. 25625)
                                            1819 West Pinhook Road, Ste 250
                                            P.O. Box 51127 (70505)
                                            Lafayette, LA 70508
                                            Telephone: 337-541-6584
                                            Fax: 337-704-2805
                                            brian@getgordon.com
                                            ATTORNEYS FOR PETITIONER,
                                            JEREMY BAILEY

            Certificate of Service and Certificate of Compliance with BLR 4001

        A copy of this motion was served on the persons shown on the attached Matrix (Exhibit
“B” at the addresses reflected on that matrix on May 5, 2020 by prepaid United States first class
mail and/or electronic mail. Movant certifies that movant has complied with Bankruptcy Local
Rule 4001.




                                     /s/Brian C. Colomb
                                    BRIAN C. COLOMB
